Citation Nr: 1515804	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-12 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for a psychiatric disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for complex regional pain syndrome involving the right lower extremity.

4.  Entitlement to service connection for lumbar radiculopathy involving the right lower extremity, claimed as right leg disability.

5.  Entitlement to service connection for right foot hallux valgus, status-post bunionectomy.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and W.R., Jr.


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to December 1986.   

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In February 2015, the appellant was afforded a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 

In a February 2015 statement, the Veteran, via her representative, raised the issues of entitlement to service connection for bilateral hearing loss, tinnitus and multiple sclerosis.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

FINDING OF FACT

At the hearing in February 2015, the Veteran withdrew the appeal for service connection for right foot hallux valgus.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal with respect to the issue of entitlement to service connection for right foot hallux valgus have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing or on the record at a hearing on appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).

At the February 2015 hearing, the Veteran expressed her desire to withdraw the appeal for service connection for right foot hallux valgus.  Hence, there remains no allegation of error of fact or law for appellate consideration with respect to this issue, and it must be dismissed.


ORDER

The appeal for service connection for right foot hallux valgus is dismissed.  



REMAND

The Veteran was most recently afforded a VA examination to determine the degree of severity of her psychiatric disability in August 2010.  In February 2015, the Veteran testified that the disability has increased in severity since the 2010 examination.  Therefore, the Board has determined that she should be afforded another VA examination to determine the degree of severity of the psychiatric disability.

Further development is also needed on the service connection claims.  The Veteran has reported clinical treatment for the claimed conditions at federal facilities soon after discharge, notably at the Boone Clinic in Little Creek, Virginia and the medical clinic in Oceana, Virginia, and possibly the Portsmouth Naval Hospital.  She has indicated that the records would be under the name of Carol C.  As the records are potentially relevant, they must be requested.  Additionally, a VA examination should be conducted to determine if the Veteran's low back disability is related to service, notably the reported heavy lifting and low back symptoms in service.  

In light of these circumstances, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the claims, to include all outstanding VA treatment records and any federal treatment records associated with treatment as a dependent at the Boone Clinic in Little Creek, the medical clinic in Oceana, and the Portsmouth Naval Hospital.  

2.  Then, afford the Veteran a VA examination to determine the current nature and severity of the service-connected psychiatric disability.  Any indicated studies should be performed.  Ensure that the examiner provides all information required for rating purposes.  The rationale for all opinions expressed must be provided. 

3.  Afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of all low back disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the review of the Veteran's pertinent history and the examination results, the examiner should identify each low back disorder that has been present during the period of the claim.  For each low back disorder, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder originated during the Veteran's active service or is otherwise etiologically related to the Veteran's active service.  

The rationale for the opinion(s) must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  


4.  Undertake any other indicated development.

5.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and her representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


